75688-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-27744: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75688-COA


Short Caption:SCHUELER VS. AD ART, INC.Court:Court of Appeals


Related Case(s):71882, 71882-COA, 75688


Lower Court Case(s):Clark Co. - Eighth Judicial District - A722391Classification:Civil Appeal - General - Other


Disqualifications:HardestyCase Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:02/18/2020 at 2:30 PMOral Argument Location:Las Vegas Courtroom


Submission Date:02/18/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeLas Vegas Defense LawyersM. Bradley Johnson
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						


Amicus CuriaeNevada Justice AssociationTherese M. Shanks
							(Robison, Sharp, Sullivan & Brust)
						


AppellantCharles SchuelerJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


RespondentAd Art, Inc.Timothy F. Hunter
							(Ray Lego & Associates)
						





Docket Entries


DateTypeDescriptionPending?Document


03/07/2019Case Status UpdateTransferred from Supreme Court. (COA)


08/22/2019Order/ProceduralFiled Order Directing Supplemental Briefing and Inviting Participation by Amicus Curiae. Both parties shall have 90 days from the date of this order to file and serve their supplemental briefs. Additionally, this court has determined that briefing by amicus curiae may assist the court in addressing the above issue.  Therefore, the Nevada Justice Association and the Las Vegas Defense Lawyers are invited to participate as amicus curiae in this proceeding and to file a brief addressing the issue outlined above.  Should these organizations elect to participate as amicus curiae, they shall file and serve an amicus brief within 90 days of this order that complies with the requirements of NRAP 32(a)(4)-(7).  Thereafter, appellant and respondent shall each have 20 days from the expiration of the 90-day period to submit one supplemental brief in response to any briefs filed by amicus curiae. (COA).19-35250




11/20/2019MotionFiled Motion for Permission to File Document Motion for Leave to File Amicus Curiae Brief of the Nevada Justice Association.  (COA)19-47482




11/20/2019BriefFiled Appellant's Supplemental Brief.  (COA)19-47490




11/20/2019BriefFiled Amicus Brief of the Nevada Justice Association.  (COA)19-47520




11/20/2019BriefFiled Respondent's Supplemental Brief.  (TRANSFERRED FROM SC ON 11/20/19).  (COA).19-47550




11/20/2019BriefFiled Amicus Curiae Brief of the Las Vegas Defense Lawyers in Support of Appellant.  (REJECTED PER NOTICE ISSUED 11/21/19).  (COA)


11/21/2019BriefFiled Errata to Amicus Curiae Brief of The Las Vegas Defense Lawyers.  (COA)19-47808




11/21/2019Notice/OutgoingIssued Notice of Rejection of Deficient Amicus Brief (Defense Lawyers. Corrected brief due: 5 days.  (COA)19-47826




11/22/2019BriefFiled Amicus Curiae Brief of The Las Vegas Defense Lawyers in Support of Respondent.  (COA)19-47975




12/10/2019MotionFiled Appellant And Respondent's Stipulation To Extend Time In Which To File Supplemental Briefs.  (COA)19-50078




12/11/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this appeal.  Accordingly, the appeal will be scheduled for oral argument on February 18, 2020, at 2:30 p.m. in Las Vegas. We previously invited amicus curiae participation from the Nevada Justice Association and the Las Vegas Defense Lawyers, and both filed briefs as requested.  We now invite both amicus curiae to participate in oral argument as well.  Accordingly, each party shall have 15 minutes to present oral argument respecting their positions on appeal and each amicus curiae shall have 15 minutes to present oral argument respecting their positions.  The oral argument shall be limited to a total of 60 minutes. (COA).19-50173




12/20/2019Order/ProceduralFiled Order Approving Stipulation. The parties shall each have until January 3, 2020, to file and serve a supplemental brief in response to the briefs of amicus curiae. (COA).19-51541




01/03/2020BriefFiled Appellant's Response to Amicus Briefs.  (COA)20-00394




01/03/2020BriefFiled Respondent's Reply to Appellant's Supplemental Brief and Amicus Curiae.  (COA)20-00412




02/05/2020Notice/OutgoingIssued Oral Argument Reminder Notice.20-04949




02/18/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals Court. 75688-COA. COA-MG/JT/BB. (SC).


02/28/2020OtherJustice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Law Firms


07/30/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Tao/Bulla. Author: Bulla, J. Majority: Bulla/Gibbons/Tao. 136 Nev. Adv. Opn. No. 52. Court of Appeals-MG/JT/BB.20-27744




08/17/2020Case Status UpdateTransferred to Supreme Court. (COA)


08/17/2020Case Status UpdateCase Closed. (COA)



Combined Case View